Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "the flat portion the label".  The improper grammar renders the claim incomplete as it is not clear if the “flat portion of the label” is being referenced, or a new clause is beginning “the flat portion; the label…”  For the purposes of examination, the limitation will be interpreted as “the flat portion of the lable”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 48, 49, and 50 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US Patent No. 4,986,414 (Ashley et al. hereinafter).
In re claim 48, with reference to Figs. 1 and 2, Ashley et al. discloses: A container for packaging a product, the container comprising: a base (16) having a floor (34); a lid (14) movable about a hinge (18) with respect to the base from an open position (see fig. 1) to a closed position (see Fig. 2), wherein the closed position defines a cavity inside the container between the floor and the lid; the base, lid, and hinge having a unitary construction from a material (columns 2-3, lines 67-2) having a generally defined thickness between a first material surface and a second material surface disposed on immediately opposite sides of the material (see Fig. 4), wherein at least a portion of the first material surface is parallel to an immediately opposite portion of the second material surface (see Fig. 4); the cavity having a base portion dimensioned to contain a first portion of the product in the base and a lid portion dimensioned to contain a second portion of the product in the lid (see Figs. 1 and 4), and wherein, when the lid is in the closed position, the lid portion of the cavity is disposed beyond the base and outward from the base portion (See Fig. 2), and the cavity is generally defined by the second material surface (i.e. inside surface); the lid having a lid area (20) comprising a first area disposed on the first material surface (i.e. outer surface) to face substantially externally with respect to the cavity when the lid is in the closed position; the base having a sidewall (30) extending from the floor to a base rim ( at joint of 30 and 40) that generally defines an opening for the base portion of the cavity, wherein the sidewall and floor each includes portions of both the first and second material surfaces, and a base extension (40, 42) extending from the base, comprising a 

    PNG
    media_image1.png
    404
    508
    media_image1.png
    Greyscale

In re claim 49, with reference to the Figs noted above, Ashley et al. discloses the claimed invention including wherein the material is a thermoformed structure forming the unitary construction of the base, lid, and hinge (columns 2-3, lines 67-2); the container includes the flat portion [of] the label (46); the base includes ribs (70) adapted hold the product; the lid further includes a substantially flat lid top area (24) and, when the lid is in the closed position, the label location area is inclined at a reflex angle of less than 270 degrees with respect to the substantially flat lid top area (see Fig. 2).
In re claim 50, with reference to the Figs noted above, Ashley et al. discloses the claimed invention except wherein the packaged product is fresh retail produce.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.  Note that the claims are drawn to “a container” and that the product or type of product makes up no structural component of the claimed container, therefore, the recitation “fresh retail produce” is not given patentable weight.

Allowable Subject Matter
Claims 21-47 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733